DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with RYAN O’DONNELL (Reg. No. 53,401) on March 19, 2021.

The application has been amended as follows: 
1.	(Canceled)
2.	(Canceled)
3.	(Canceled)
4.	(Canceled)
5.	(Canceled)
6.	(Canceled)
7.	(Canceled)
8.	(Canceled)
9.	(Canceled)

transforming a 3-D model of the body tissue comprising a first area, a second area, and a plurality of ablation lesions, into a flattened model by:
expanding the second area in an outer direction to provide an expanded second area;
reducing the distance between the first area and the expanded second area and providing the flattened model such that the expanded second area is more proximate to the first area than the second area;
determining a path, on the 3-D model of the body tissue, between a first ablation lesion and a second ablation lesion of the plurality of ablation lesions;
providing the first ablation lesion and the second ablation lesion on the flattened model such that the path between the first ablation lesion and the second ablation lesion on the flattened model is distorted based on expanding the second area and reducing the distance between the first area and the expanded second area; and
providing an image of the flattened model.
	
11.    (Original)    The method of claim 10, wherein expanding the second area in an outer direction comprises a circular expansion.

12.    (Original)    The method of claim 10, wherein the flattened model comprises details of a body tissue.



14.    (Original)    The method of claim 10, wherein the image of the flattened model comprises a width and length corresponding to spherical angle positions in the 3-D model.

15.    (Original)    The method of claim 10, wherein the body tissue comprises an inner lumen surface of a body cavity.

16.    (Original)    The method of claim 10, wherein at least one of the expanding the second area in an outer direction and the reducing the distance between the first area and the expanded second area introduces a discontinuity between two portions of the flattened model which correspond to two different and adjacent portions of the body tissue.

17.    (Original)    The method of claim 10, wherein the 3-D model is updated with position measurements of the body tissue measured from a probe, as the probe is moved within a lumen defined by the body tissue.

18.    (Previously Presented) The method of claim 10, wherein a straight linear region, extending from one edge of the flattened model to another edge of the flattened model, comprises a distance that is distorted relative to the 3-D model by substantially the same amount through the linear region.



20.    (Currently Amended) The method of claim [[0]] 10, wherein the path between the first ablation lesion and the second ablation lesion is distorted along a second plane based on reducing the distance between the first area and the expanded second area.

21.    (Canceled)


Allowable Subject Matter
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
As per independent claim 10, the claimed method for producing an image of a body tissue, the method including transforming a 3-D model of the body tissue comprising a first area, a second area, and a plurality of ablation lesions, into a flattened model by expanding the second area in an outer direction to provide an expanded second area, reducing the distance between the first area and the expanded second area and providing the flattened model such that the expanded second area is more proximate to the first area than the second area, determining a path, on the 3-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616